EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel withdrawn (non-elected without traverse) claim 19.  















DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 17, 2022, has been entered.


Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claims 1, 12, 14, and 19 have been amended as requested.  Claims 2, 7, and 8 have been cancelled.  Thus, the pending claims are1, 3-6, 9-27 with claims 18 and 19 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the claim rejection under 35 USC 112 as set forth in sections 5 and 6 of the last Office action (Final Rejection mailed November 22, 2021).  
Additionally, said amendment is sufficient to overcome the prior art rejections under 35 USC 103 as set forth in sections 9-11 of the last Office action.  Specifically, applicant has amended claim 1 from an embodiment wherein the polyurethane mass does not penetrate the carrier to an alternate embodiment wherein said polyurethane mass incorporates the second portion of the artificial turf fibers (e.g., backloops) and penetrates the carrier via perforations therein to incorporate (i.e., impregnate) at least a portion of the first portion of artificial turf fibers (i.e., pile fibers).  (See Figure 6b and page 24, lines 7-23 of the specification for support of the amendment.)  This alternate embodiment is not taught or suggested by the cited prior art.  In fact, as noted in the last Office action, page 11, 1st and 2nd paragraphs, the cited prior art of Doesburg (US 2009/0062432) and Avery (US 4,426,415) teach away from such an embodiment.  In particular, said prior art teaches the importance of preventing the polyurethane coating from penetrating a primary backing (i.e., applicant’s carrier) in order to avoid undesirable strikethrough to the pile fibers. Thus, said amendment patentably distinguishes the present invention from the cited prior art.


Allowable Subject Matter
An updated search of the prior art has not produced any art that would render the claims unpatentable.   
The prior art fails to teach or suggest a method of making an artificial turf as recited and including the step of adding the polyurethane mass on the back side of the carrier to incorporate the second portion of the artificial turf fibers (e.g., backloops) and to penetrate the carrier via perforations therein to incorporate at least a portion of the first portion of artificial turf fibers (i.e., pile fibers) on the front side of the carrier.  Conventional adhesive backings (e.g., polyurethane coatings) of tufted carpets and artificial turfs are prevented from passing through the tufted primary backing to the front side of said primary backing (i.e., strikethrough) so as to avoid affecting the hand, texture, flexibility, and/or resiliency of said pile fibers.  (See at least, Doesburg, section [0059] and Avery, abstract and col. 1, line 67-col. 2, line 9.)  Hence, claims 1, 3-6, 9-17, and 20-27 contain allowable subject matter.
The restriction requirement between Group I, claims 1-17, drawn to a method of making, and Group II, claims 18 and 19, drawn to a final product, as set forth in the Office action mailed on June 12, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 12, 2020, is partially withdrawn.  Claim 18, directed to an artificial turf final product is no longer withdrawn from consideration because the claim requires all the limitations of allowable parent claim 1. However, claim 19, directed to an artificial turf final product remains withdrawn from consideration because said claim does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 19 directed to a non-elected without traverse.  Accordingly, claim 19 has been cancelled by the above Examiner’s Amendment..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        June 10, 2022